Citation Nr: 0932574	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-20 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for left ankle 
instability, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for right heel 
plantar fasciitis.

3.  Entitlement to a compensable evaluation for recurrent 
urinary tract infections.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to 
December 1979.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  During the appeal process the 
claims folder was transferred to the RO in White River 
Junction, Vermont.   

The Veteran provided testimony at a July 2006 hearing before 
the undersigned Veterans Law Judge.  This case was the 
subject of a Board remand dated in February 2007.
     
The Court of Appeals for Veterans Claims (Court) has ruled 
that the Board is obligated to "seek out all issues that are 
reasonably raised from a liberal reading of the documents or 
oral testimony submitted prior to the BVA decision."  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991)

A review of the record reveals that the RO denied the 
Veteran's claim of entitlement to service connection for a 
low back condition secondary to her service-connected left 
ankle disability in an August 2005 rating decision.  Notice 
of the denial was issued to the Veteran, later that same 
month.  In July 2006, the Veteran submitted a written 
statement in which she referenced a summer of 2005 decision 
by the RO with regard to the low back and stated that she 
begged to differ with the determination.  In March 2007, VA 
issued a VCAA notice letter that indicated the issues then on 
appeal included entitlement to service connection for a low 
back disability as secondary to service-connected left ankle 
instability, though the RO provided no indication as to why 
it considered this issue to be on appeal.  In June 2009, and 
pursuant to the Board's February 2007 remand of this matter, 
the RO issued a statement of the case as to the issue of 
entitlement to service connection for a low back condition 
secondary to her service-connected left ankle disability.  In 
an Appellant's Post-Remand Brief issued in July 2009, the 
Veteran's representative indicated the issues presented for 
review included entitlement to service connection for a low 
back disability secondary to the service-connected left ankle 
disability, but did not address this issue in the Course of 
Proceedings and Disposition or Argument sections of its 
brief.  The matter of whether an appeal has been perfected 
with respect to the issue of entitlement to service 
connection for a low back disability secondary to service-
connected left ankle disability is referred to the RO for 
appropriate action, to include clarification of whether the 
RO considers the matter to be on appeal, and whether the 
Veteran, through her representative, intended to perfect such 
an appeal in the July 2009 Appellant's Post-Remand Brief.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2009 Post-Remand Brief (pp. 2-3), the Veteran's 
representative alleged that the Agency of Original 
Jurisdiction (AOJ) had not made sufficient efforts to seek 
all of the Veteran's records and progress reports from 2000 
until present located at the VA facility in Sepulveda, 
California.  Obtaining such records was among the requests 
made in the Board's February 2007 remand of this case.  Of 
concern is that in February 2009, VA provided electronic 
medical records of treatment at the facility in Sepulveda, 
California, dated from March 2002 to January 2003, but 
further advised the AOJ to re-submit to VA Station 691A4 (VA 
Sepulveda) for all non-electronic medical records.  Because 
this VA medical records provider indicated that the AOJ 
should contact VA Station 691A4 for non-electronic records, 
the Board can only conclude that there is a reasonable 
likelihood that additional relevant medical evidence, in the 
form of non-electronic medical records, is in the possession 
of, and can be obtained directly from, VA Station 691A4 (VA 
Sepulveda).  Accordingly, such records should be sought from 
the VA medical facility in Sepulveda, California, until it is 
reasonably certain that such records do not exist or that 
further attempts to obtain them would be futile.  See 38 
U.S.C.A. § 5103A(a)-(c).

Additionally, in the July 2009 Appellant's Post-Remand Brief 
(p. 3), the Veteran's representative alleged that a VA 
examination provided in April 2009 was not in compliance with 
the Board's February 2007 remand of this matter.  Upon review 
of the examination report, the Board finds that certain 
aspects of the report render it inadequate for rating purpose 
and are not in compliance with the Board's February 2007 
remand.  First, as is evident from the final discussion 
section of the VA examiner's report, as well as from earlier 
sections of the report, the examiner believed that, with 
respect to her urological disability, the issue for 
consideration was evaluation of pyelonephritis.  The Board 
can find no indication that the Veteran is service-connected 
for pyelonephritis; rather, she is service-connected for 
recurrent urinary tract infections.  The Board acknowledges 
that the RO has rated the Veteran's service-connected 
recurrent urinary tract infections as analogous to 
pyelonephritis by assigning rating code 38 C.F.R. § 4.114, 
Diagnostic Code 7599-7504.  However, the examiner's apparent 
misunderstanding of the nature of the Veteran's clinical 
history and service-connected disability appears to have 
influenced the types the tests or studies conducted, as well 
as the clinical history (pyelonephritis) provided to a 
physician who conducted a May 2009 intravenous pyelogram.  
Further, the examiner's conclusion that there is "no 
objective evidence of residuals of pyelonephritis and/or 
incontinence with the exception of the veteran's history" is 
of limited use in adjudication of the Veteran's claim, since 
the Veteran is not service-connected for pyelonephritis, but 
rather for recurrent urinary tract infections. 

With respect to the Veteran's right foot and left ankle 
disabilities, the physical examination results and concluding 
opinions are brief and not responsive to the questions posed 
in the Board's February 2007 remand of this matter.  Further, 
there is no indication in the examination report that the 
examining physician reviewed the May 2009 report of an April 
2009 VA MRI of the Veteran's left ankle, or the April 2009 
report of VA X-rays of the right foot, in reaching her 
conclusions and findings.

In light of the above, the Board finds that, as argued by the 
Veteran's representative, a VA examination that is responsive 
to the Board's February 2007 remand of this matter and the 
medical issues to be addressed in this case would be useful 
in adjudication of the Veterans' claims.  See 38 U.S.C.A. 
§ 5103A(d); Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated her left ankle, 
right foot, and urological disabilities 
during the period from the year 2000 to the 
present.  After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
from each health care provider the Veteran 
identifies that have not been previously 
obtained and associated with the claims 
file.

The requests for VA medical records should 
include a request to VA Station 691A4 (VA 
Sepulveda) for all non-electronic medical 
records from the year 2000 forward, as 
suggested in a February 2009 status report 
from VA Station LAACC/691GE, formerly LAOPC-
752, associated with the claims file.
  
Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain the records 
would be futile.  In this context, VA 
should either provide the identified 
records, or provide for the record a 
statement indicating why it is "reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile."  See 38 U.S.C.A. 
§ 5103A(b)(3).

2.  Make arrangements with the appropriate 
VA medical facility for the Veteran to be 
afforded orthopedic and urological 
examinations with appropriate clinicians for 
the purpose of determining the current 
severity of her service-connected left ankle 
instability, right heel plantar fasciitis, 
and recurrent urinary tract infections (or 
residuals thereof).

The RO should send the claims file to the 
examiners for review, and the clinicians 
should indicate that the claims file was 
reviewed.
 
With respect to service-connected left 
ankle instability, the examiner should 
perform full range of motion studies of the 
ankle and comment on the functional 
limitations of the service-connected left 
ankle disability caused by pain, flare-ups 
of pain, weakness, fatigability, and 
incoordination.  To the extent possible, 
any additional functional limitation should 
be expressed as limitation of motion of the 
ankle in degrees and/or whether such 
functional impairment is marked, moderate, 
or less than moderate.
 
The examiner should review a report of an 
April 2009 VA MRI of the ankle.  The 
examiner should confirm whether this was an 
MRI of the left ankle, rather than the 
right ankle.  The examiner should indicate 
the extent to which the findings of this 
MRI objectively support or are 
proportionate with the Veteran's complaints 
of pain and instability of the left ankle.  

With respect to the Veteran's service-
connected right heel plantar fasciitis, the 
orthopedic examiner should perform full 
range of motion studies of the right foot 
and comment on the functional limitations 
of the right foot caused by pain, flare-ups 
of pain, weakness, fatigability, and 
incoordination attributable to the service-
connected right heel plantar fasciitis.  To 
the extent possible, any additional 
functional limitation should be expressed 
as limitation of motion of the right foot 
and/or ankle in degrees, and/or whether 
such functional impairment is severe, 
moderately severe, moderate, or less than 
moderate.

The examiner should review a report of 
April 2009 VA X-rays of the right ankle.  
The examiner should indicate the extent to 
which the findings of this X-ray report 
objectively support or are proportionate 
with the Veteran's complaints of pain, 
weakness, and other symptomatology of the 
right foot.

For the Veteran's service-connected 
recurrent urinary tract infections, the 
urological examiner should describe the 
nature and extent of the Veteran's present 
urological disability.  The examiner should 
describe any recurrent urinary tract 
infections from December 2002 forward or 
any chronic residuals of recurrent urinary 
tract infections.
 
For relevant documented in-service clinical 
history, the urological examiner is 
referred to service treatment records dated 
in July 1978 (for a viral syndrome and 
pyuria), March 1979 (for an acute urinary 
tract infection), and December 1979 (a sick 
slip indicates a diagnosis of urinary tract 
infection and a urinalysis is positive for 
increased white blood cells).

Any tests or studies deemed necessary 
should be undertaken.  The examiner should 
identify all manifestations and residuals 
of the service-connected recurrent urinary 
tract infections, and identify whether 
symptomatic infection requiring treatment, 
renal dysfunction, voiding dysfunction, 
urinary frequency or obstructed voiding is 
the predominant disability.

To the extent possible, the examiner should 
distinguish functional impairment due to 
the Veteran's service-connected recurrent 
urinary tract infections, or chronic 
residuals of past recurrent urinary tract 
infections, from any impairment due to any 
non-service-connected disability that may 
be present.  If no such distinction can be 
provided without resort to mere conjecture 
or pure speculation, the examiner should so 
state.

The examiners are requested to provide a 
complete rationale for their opinions, as a 
matter of medical probability, based on 
their clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




